For Immediate Release Date: May 1, 2008 Contact: Mary Beth Steiginga 630 Godwin Avenue Midland Park, NJ 07432 201-444-7100 PRESS RELEASE Stewardship Financial Corporation Announces Quarterly Earnings for the First Quarter 2008 Midland Park,NJ – May 1, 2008 – Stewardship Financial Corporation (NASDAQ:SSFN), parent of Atlantic Stewardship Bank, announced today net income for the three (3) months ended March 31, 2008, of $1.06 million, or $0.20 basic net income per share, as compared to net income of $1.09 million, or $0.21 basic net income per share for the same three (3) month period in 2007. Diluted net income per share was $0.20 for the quarter ended March 31, 2008 and March 31, 2007.Per share data has been restated to include the effect of a 5% stock dividend paid in November 2007. Stewardship
